
	

113 HR 1191 IH: Keep American Natural Gas Here Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1191
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Markey (for
			 himself and Mr. Holt) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide that the Secretary of the Interior may accept
		  bids on any new oil and gas leases of Federal lands (including submerged lands)
		  only from bidders certifying that all natural gas produced pursuant to such
		  leases shall be offered for sale only in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep American Natural Gas Here
			 Act.
		2.No
			 foreign sales of natural gas produced on Federal landsThe Secretary of the Interior may accept
			 bids on any new oil and gas leases of Federal lands (including submerged lands)
			 under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) only from bidders certifying that all
			 natural gas produced pursuant to such leases shall be offered for sale only in
			 the United States.
		3.No
			 foreign sales of natural gas transported over Federal pipeline
			 rights-of-waySection 28(a) of
			 the Mineral Leasing Act (30 U.S.C. 185(a)) is amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following:
				
					(2)A
				new right-of-way for a natural gas pipeline may not be granted under this
				section unless the applicant for the right-of-way certifies that all natural
				gas that is transported via such pipeline shall be offered for sale only in the
				United
				States.
					.
			4.Sunset
			(a)Sunset
				(1)In
			 generalThis Act, including
			 any certification made pursuant to this Act, shall have no force or effect
			 after the expiration of the 10-year period beginning on the date of enactment
			 of this Act.
				(2)Conforming
			 amendmentsSection 28(a) of the Mineral Leasing Act (30 U.S.C.
			 185(a)) is amended—
					(A)by striking
			 (a)(1) and inserting (a); and
					(B)by striking the
			 paragraph added by the amendment made by section 3(2).
					(b)ReportTwo years before the end of the period
			 referred to in subsection (a), the Secretary of the Interior and the
			 Comptroller General of the United States shall each submit a report to the
			 Congress on the impact of this Act on natural gas production on Federal lands,
			 consumption of natural gas in the United States, and prices and markets for
			 natural gas in the United States.
			
